Name: Commission Regulation (EC) NoÃ 1061/2006 of 12 July 2006 fixing a single allocation coefficient to be applied to the tariff quota for maize under Regulation (EC) NoÃ 958/2003
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  plant product
 Date Published: nan

 13.7.2006 EN Official Journal of the European Union L 192/14 COMMISSION REGULATION (EC) No 1061/2006 of 12 July 2006 fixing a single allocation coefficient to be applied to the tariff quota for maize under Regulation (EC) No 958/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 958/2003 of 3 June 2003 laying down detailed rules for the application of Council Decision 2003/286/EC as regards the concessions in the form of Community tariff quotas on certain cereal products originating in the Republic of Bulgaria and amending Regulation (EC) No 2809/2000 (2), and in particular Article 2(3) thereof, Whereas: (1) Regulation (EC) No 958/2003 has opened an annual tariff quota of 104 000 tonnes of maize (serial number 09.4677) for 2006/07. (2) The quantities applied for on Monday 10 July 2006 in accordance with Article 2(1) of Regulation (EC) No 958/2003 exceed the quantities available. The extent to which licences may be issued should therefore be determined and a single allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Each application for an import licence in respect of the Republic of Bulgaria quota for maize lodged and sent to the Commission on Monday 10 July 2006 in accordance with Article 2(1) and (2) of Regulation (EC) No 958/2003 shall be accepted at a rate of 1,612903 % of the quantities applied for. Article 2 This Regulation shall enter into force on 13 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 136, 4.6.2003, p. 3. Regulation as last amended by Regulation (EC) No 1023/2006 (OJ L 184, 6.7.2006, p. 5).